


EXHIBIT 10(e)16


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2013, of the
Chief Executive Officer and Chief Financial Officer of Mississippi Power Company
and certain other executive officers of Mississippi Power Company who served
during 2012.




Edward Day, VI
President and Chief Executive Officer
$418,454
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$245,309
Thomas O. Anderson
Vice President
$199,906
John W. Atherton
Vice President
$252,659
Jeff G. Franklin
Vice President
$249,059







